Petition for Writ of Mandamus Denied and Opinion filed August 1, 2017.




                                       In The

                     Fourteenth Court of Appeals

         NOS. 14-17-00552-CR, 14-17-00553-CR, and 14-17-00555-CR



                      IN RE CARLOS A. DURAN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             351st District Court
                            Harris County, Texas
              Trial Court Cause Nos. 883673, 883677, and 883680

                          MEMORANDUM OPINION

      On July 18, 2017, relator Carlos A. Duran filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator appears to ask this court to compel the
District Clerk of Harris County, Texas to take action.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. Section 22.221 expressly limits the mandamus jurisdiction
of the courts of appeals to: (1) writs against a district court judge or a county court
judge in the court of appeals’ district; and (2) all writs necessary to enforce the court
of appeals' jurisdiction. Tex. Gov’t Code § 22.221. The district clerk is not a district
court or county court judge in this court’s district, and relator has not shown that the
issuance of a writ compelling the requested relief is necessary to enforce this court’s
appellate jurisdiction. Therefore, we do not have jurisdiction to issue a writ of
mandamus against the district clerk. See In re Gonzalez, No. 14–16–00203–CR,
2016 WL 1237824, at *2 (Tex. App.—Houston [14th Dist.] Mar. 29, 2016) (per
curiam) (mem. op.); In re Simpson, 997 S.W.2d 939 (Tex. App.—Waco 1999, orig.
proceeding) (“The Government Code does not confer mandamus jurisdiction over
District Clerks upon the courts of appeals.”).

      Additionally, relator’s petition does not comply with the briefing
requirements of Texas Rule of Appellate Procedure 52.3. Among other things, the
petition does not include a statement of the case, a statement of jurisdiction, issues
presented, a statement of facts, or a conclusion that clearly states the nature of the
relief sought, as required by Rule 52.3. The petition does not contain a certification
that “[t]he person filing the petition must certify that he or she has reviewed the
petition and concluded that every factual statement in the petition is supported by
competent evidence included in the appendix or record.” See Tex. R. App. P. 52.3(j).
Relator’s petition does not contain this certification. The petition also has no
certificate of service of the petition on the respondent and the real party-in-interest,
as required by Texas Rules of Appellate Procedure 9.5 and 52.2.

      Finally, as the party seeking relief, relator has the burden of providing this
court with a sufficient record to establish his right to mandamus relief. See Walker
v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1) (relator must
                                           2
file with petition “a certified or sworn copy of every document that is material to the
relator’s claim for relief and that was filed in any underlying proceeding”). Relator
has not provided this court with any record, much less one showing that he is entitled
to mandamus relief.

      For these reasons, we deny realtor’s petition for writ of mandamus.


                                        PER CURIAM


Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3